Citation Nr: 0942241	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is of record and has been 
reviewed.

As will be discussed in further detail below, the Veteran 
disagreed with the remaining issues adjudicated in the 
September 2007 rating decision.  Those matters are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss manifested years after service and 
a clear preponderance of the evidence reflects that it is not 
related to service.  

2.  Tinnitus manifested years after service and a clear 
preponderance of the evidence reflects that it is not related 
to service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, a January 2007 letter, which was sent out prior 
to the initial adjudication of the claim, informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA, copies of photographs, private medical 
evidence, and the Veteran's contentions.  The Veteran was 
medically evaluated in conjunction with this claim and 
testified at a personal hearing.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the Veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he attributes to in-service 
noise exposure.  Specifically, he indicates that when he 
loaded and unloaded supplies on planes and helicopters, he 
was exposed to noise.  His DD-214 shows that his military 
occupational specialty was a general warehouse worker.

The Veteran currently has a bilateral hearing loss disability 
for VA purposes, and "constant tinnitus" (see June 2007 VA 
examination report), thereby satisfying the first element of 
his service connection claims.  Significantly, however, there 
were no auditory complaints, treatment, or diagnoses during 
service, nor were there any complaints of tinnitus or 
"ringing of the ears."  On physical examination prior to 
service discharge in November 1966, the ears were normal and 
audiometric testing was within normal limits.  In the Report 
of Medical History, the Veteran denied that he had or had had 
any ear trouble.  

There is also no evidence of sensorineural hearing loss 
within the first post-service year.  In fact, the first 
evidence of hearing complaints is not dated until October 
2003, many decades following the Veteran's discharge from 
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  At 
that time, in October 2003, the Veteran's hearing was 
evaluated by a private medical provider, and he was 
prescribed hearing aids.  The first evidence of a tinnitus 
diagnosis is not shown until the June 2007 VA examination 
report.

There is also no evidence of a nexus between the current 
hearing loss and/or tinnitus and service.  After having the 
opportunity to review the claims folder and examine the 
Veteran, the June 2007 VA examiner opined that the Veteran's 
current hearing loss and tinnitus are not caused by or a 
result of military noise exposure.  The examiner considered 
the Veteran's reports of noise exposure as a result of 
loading and unloading planes and helicopters, however the 
examiner observed that there were no hearing loss complaints 
during service and the Veteran's hearing was normal upon 
service discharge.  The examiner also found significant he 
the post-service noise exposure (without hearing protection) 
that the Veteran was exposed while working at the Ford Motor 
Company for 12 years and as a tractor trailer driver for 25 
years.  The record does not contain an objective opinion 
favorable to the Veteran's claim.  Without medical evidence 
of a nexus, direct service connection for hearing loss is not 
warranted.  

The Board has carefully considered the Veteran's assertions 
that he noticed his hearing loss in the years after active 
service.  Lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   
However, it was clear from his testimony that the Veteran was 
not claiming the onset of tinnitus and hearing loss in 
service, but in the years after service.  This testimony does 
not establish continuity of symptoms from service years and 
does not establish that pertinent disability is related to 
service.  While the Veteran stressed the extent of his 
acoustic trauma in service and minimized that experienced in 
his jobs after service, his testimony did not undercut the VA 
etiology opinion that considered both inservice and post 
service acoustic trauma.  While the Veteran could not recall 
the audiometric testing in service, the Board does not find 
his testimony highly probative on this point as it is his 
current recollection of an event that did or did not take 
place more than 40 years ago.  Even if the audiometric 
testing did not take place, it is still not suggested by any 
competent source that his hearing loss or tinnitus either had 
their clinical onset in service or are otherwise relate to 
active duty.   

The Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, the Veteran's contention that 
his current hearing loss and tinnitus are related to in-
service noise exposure is not probative as to the issue of 
medical causation, and is therefore outweighed by the 
competent medical evidence.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's bilateral hearing loss is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




REMAND

In the September 2007 rating decision, the RO denied service 
connection for erectile dysfunction and a back disability, as 
well as the issues currently on appeal.  Subsequent to that 
rating decision, the Veteran's representative issued 
correspondence in October 2007 indicating that the Veteran 
disagreed with the September 2007 rating decision.  The RO 
has not issued the Veteran a statement of the case (SOC) that 
addresses these issues, therefore a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2009), Manlincon v. 
West, 12 Vet. App. 238 (1999).

Although the record also contains a May 2007 rating decision 
which adjudicated several other issues, the October 2007 
notice of disagreement is specifically limited to the 
September 2007 rating decision and made no mention of the May 
2007 rating decision or the issues contained within.  See, 
e.g., 38 C.F.R. § 20.201 (2009) (defining a notice of 
disagreement as "[a] written communication . . . expressing 
dissatisfaction or disagreement with an adjudicative 
determination . . . and a desire to contest the result").

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC pertaining to 
the issues of entitlement to service 
connection for erectile dysfunction and a 
back disability.  The Veteran is hereby 
notified that, following the receipt of 
the SOC concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If, and only if, a timely substantive 
appeal is filed, should these issues be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


